--------------------------------------------------------------------------------

Exhibit 10.32
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of February 28, 2016 by and
between Asterias Biotherapeutics, Inc. (“Asterias”), a Delaware corporation, and
Stephen L. Cartt (“Executive”).
 
1.             Engagement; Position and Duties.
 
(a)           Asterias agrees to employ Executive in the position described on
Exhibit A effective as of the date of this Agreement to and secure his services
as a member of the Board of Directors of Asterias (the “Board”).  Executive
shall perform the duties and functions described on Exhibit A and such other
duties as the Board may from time to time determine.  Executive shall report to
the Board and all employees of Asterias will report directly or indirectly to
Executive.  Executive shall be employed by Asterias on a full-time basis unless
Exhibit A provides for part-time employment.  Executive shall devote Executive’s
best efforts, skills, and abilities to the business of Asterias pursuant to, and
in accordance with, business policies and procedures, as fixed from time to time
by the Board (the “Policies”).  Executive covenants and agrees that Executive
will faithfully adhere to and fulfill the Policies, including any changes to the
Policies that may be made in the future.  Executive shall be provided with a
copy of Asterias’ employee manual (the “Manual”) which contains the Policies. 
Asterias may change its Policies from time to time, in which case Executive will
be notified of the changes in writing by a memorandum, a letter, or an update or
revision of the Manual.  Asterias expressly agrees that Executive shall be
permitted to continue his service on the Board of Directors of Sirona.
 
(b)           No Conflicting Obligations.  Executive represents and warrants to
Asterias that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement or that would prohibit Executive, contractually or
otherwise, from performing Executive’s duties as under this Agreement and the
Policies.
 
(c)           No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to Asterias that Executive will not use or
disclose, in connection with Executive’s employment by Asterias, any patents,
trade secrets, confidential information, or other proprietary information or
intellectual property as to which any other person has any right, title or
interest, except to the extent that Asterias holds a valid license or other
written permission for such use from the owner(s) thereof.  Executive represents
and warrants to Asterias that Executive has returned all property and
confidential information belonging to any prior employer.
 
2.             Compensation
 
(a)           Salary.  During the term of this Agreement, Asterias shall pay to
Executive the salary shown on Exhibit A.  Executive’s salary shall be paid in
equal semi-monthly installments, consistent with Asterias’ regular salary
payment practices.  Executive’s salary may be increased from time-to-time by
Asterias, Executive’s salary shall be reviewed on an annual basis, or more often
if appropriate, and shall be set consistent with a compensation philosophy which
targets the 50th percentile of a group of comparator companies selected by the
Board or a compensation committee of the Board.
 

--------------------------------------------------------------------------------

(b)           Bonus.  Executive shall receive an annual bonus opportunity equal
to up to 50% of Executive’s salary as in effect from time to time based on
corporate and individual performance targets established by the Board or a
compensation committee of the Board, after consultation with Executive.  The
Committee or the Board shall have the absolute discretion to determine whether
and to what extent Executive has satisfied the performance targets and may
allocate in its complete discretion amounts that may be less than or greater
than the bonus opportunity set forth above.
 
(c)           Expense Reimbursements.  Asterias shall reimburse Executive for
reasonable travel and other business expenses (but not expenses of commuting to
work) incurred by Executive in the performance of Executive’s duties under this
Agreement, subject to the Policies and procedures in effect from time to time,
and provided that Executive submits supporting vouchers, receipts, or other
documentation.
 
(d)           Equity and Benefit Plans.  Executive is receiving certain
incentive stock options and restricted stock as set forth in Exhibit A.  Every
year, the Board will consider whether to grant Executive additional stock
options or restricted stock consistent with an overall compensation philosophy
which targets the 50th percentile of a group of comparator companies selected by
the Board or a compensation committee of the Board.  In addition, Executive may
be eligible (to the extent Executive qualifies) to participate in certain
retirement, pension, life, health, accident and disability insurance, stock
option, or other similar employee benefit plans which may be adopted by Asterias
for its employees.  Asterias has the right, at any time and without any
amendment of this Agreement, and without prior notice to or consent from
Executive, to adopt, amend, change, or terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Executive.  Any benefits to which Executive may
be entitled under any benefit plan shall be governed by the terms and conditions
of the applicable benefit plan, and any related plan documents, as in effect
from time to time.  If Executive receives any grant of stock options or
restricted stock under any stock option, restricted stock, or stock purchase
plan of Asterias, the terms and conditions of the stock options or restricted
stock, and Executive’s rights with respect to the stock options or restricted
stock, shall be governed by (i) the terms of the applicable stock option,
restricted stock, or stock purchase plan, as the same may be amended from time
to time, and (ii) the terms and conditions of any stock option, restricted
stock, or stock purchase agreement and related agreements that Executive may
sign or be required to sign with respect to the stock options or restricted
stock; provided, however, that no such amendments or agreements shall adversely
affect Executive’s rights with respect to any then outstanding awards of stock
options or restricted stock without Executive’s written agreement.
 
(e)           Vacation; Sick Leave.  Executive shall be entitled to the number
of days of vacation and sick leave (without reduction in compensation) during
each calendar year shown on Exhibit A or as may be provided by the Policies
(whichever is greater).  Executive’s vacation shall be taken at such time as is
consistent with the needs and Policies of Asterias.  All vacation days and sick
leave days shall accrue annually based upon days of service.  Executive’s right
to leave from work due to illness is subject to the Policies and the provisions
of this Agreement governing termination due to disability, sickness or illness. 
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of Asterias’ fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.
 
2

--------------------------------------------------------------------------------

(f)            Legal Fees.  Asterias shall reimburse Executive for any and all
reasonable expenses (including, without limitation, attorney’s fees and other
charges of counsel) incurred by him in connection with the negotiation and
documentation of this Agreement, in an amount not to exceed $10,000.00
 
3.            Competitive Activities. During the term of Executive’s employment,
and for one year thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment, or recommend for
employment any person employed by Asterias.  During the term of Executive’s
employment, Executive shall not, directly or indirectly as an employee,
contractor, officer, director, member, partner, agent, or equity owner, engage
in any activity or business that competes or could reasonably be expected to
compete with the business of Asterias, except to the extent such activities by
Executive are approved by the Board.  Executive acknowledges that there is a
substantial likelihood that the activities described in this Section would (a)
involve the unauthorized use or disclosure of Asterias’ Confidential Information
and that use or disclosure would be extremely difficult to detect, and (b)
result in substantial competitive harm to the business of Asterias.  Executive
has accepted the limitations of this Section as a reasonably practicable means
of preventing such use or disclosure of Confidential Information and preventing
such competitive harm.
 
4.            Inventions/Intellectual Property/Confidential Information
 
(a)           As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property relating to or in any way pertaining to or connected with
the systems, products, apparatus, or methods employed, manufactured,
constructed, or researched by Asterias that Executive may conceive or make while
performing services for Asterias, which shall be the sole and exclusive property
of Asterias.  Executive hereby irrevocably assigns and transfers to Asterias all
rights, title and interest in and to all Intellectual Property that Executive
may have under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration.  Asterias will be entitled to obtain and
hold in their own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property.
 
(b)           Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to Asterias includes all rights of
paternity, integrity, disclosure and withdrawal, and any other rights that may
be known as or referred to as “moral rights,” “artist’s rights,” “droit moral,”
or the like (collectively “Moral Rights”).  To the extent Executive retains any
such Moral Rights under applicable law, Executive hereby ratifies and consents
to any action that may be taken with respect to such Moral Rights by or
authorized by Asterias and agrees not to assert any Moral Rights with respect
thereto.  Executive shall confirm in writing any such ratifications, consents,
and agreements from time to time as requested by Asterias.
 
(c)           Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which Asterias  may deem necessary in order to enable Asterias, at its expense,
to apply for, prosecute, and obtain patents of the United States or foreign
countries for the Intellectual Property, or in order to assign or convey to,
perfect, maintain or vest in Asterias the sole and exclusive right, title, and
interest in and to the Intellectual Property.  If Asterias is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints Asterias or its designee as Executive’s agent and attorney-in-fact, to
act on Executive’s behalf, to execute and file documents and to do all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect Asterias rights in the Intellectual Property.  Executive acknowledges
and agrees that such appointment is coupled with an interest and is irrevocable.
 
3

--------------------------------------------------------------------------------

(d)           Disclosure of Intellectual Property.  Executive agrees to disclose
promptly to Asterias all Intellectual Property which Executive may create or
conceive solely, jointly, or commonly with others.  This paragraph is applicable
whether or not the Intellectual Property was made under the circumstances
described in paragraph (a) of this Section.  Executive agrees to make such
disclosures understanding that they will be received in confidence and that,
among other things, they are for the purpose of determining whether or not
rights to the related Intellectual Property is the property of Asterias.
 
(e)           Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
Asterias was used and which was developed entirely on Executive’s own time and
(i) which at the time of conception or reduction to practice does not relate
directly or indirectly to the business of Asterias, or to the actual or
demonstrable anticipated research or development activities or plans of
Asterias, or (ii) which does not result from any work performed by Executive for
Asterias.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of Asterias; (2) relates, at
the time of conception or reduction to practice of the invention, to the
business of Asterias, or actual or demonstrably anticipated research or
development of Asterias; or (3) results from any work performed by Executive for
Asterias shall be assigned and is hereby assigned to Asterias.  The parties
understand and agree that this limitation is intended to be consistent with
California Labor Code, Section 2870, a copy of which is attached as Exhibit B. 
If Executive wishes to clarify that something created by Executive prior to
Executive’s employment by Asterias that relates to the actual or proposed
business of Asterias is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.
 
(f)           Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of Asterias.  Confidential Information means all information and
ideas, in any form, relating in any manner to matters such as: products;
formulas; technology and know-how; inventions; clinical trial, plans and data;
business plans; marketing plans; the identity, expertise, and compensation of
employees and contractors; systems, procedures, and manuals; customers;
suppliers; joint venture partners; research collaborators; licensees; and
financial information.  Confidential Information also shall include any
information of any kind, whether belonging to Asterias or any third party that
Asterias has agreed to keep secret or confidential under the terms of any
agreement with any third party.  Confidential Information does not include:  (i)
information that is or becomes publicly known through lawful means other than
unauthorized disclosure by Executive; (ii) information that was rightfully in
Executive’s possession prior to Executive’s employment with Asterias and was not
assigned to Asterias or was not disclosed to Executive in Executive’s capacity
as a director or other fiduciary of Asterias; or (iii) information disclosed to
Executive, after the termination of Executive’s employment by Asterias, without
a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from Asterias,
and who is not subject to an obligation to keep such information confidential
for the benefit of Asterias or any third party with whom Asterias has a
contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by Asterias.  Executive further agrees that
Executive will not, without the prior written approval by Asterias, disclose any
Confidential Information, or use any Confidential Information in any way, either
during the term of Executive’s employment or at any time thereafter, except as
required by Asterias in the course of Executive’s employment or, after providing
reasonable notice to Asterias (unless prohibited by law), as may be required by
law or legal process.
 
4

--------------------------------------------------------------------------------

5.            Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by Asterias
with or without cause at any time by notice given orally or in writing.  Except
as otherwise agreed in writing or as otherwise provided in this Agreement, upon
termination of Executive’s employment, Asterias shall have no further obligation
to Executive by way of compensation or otherwise as expressly provided in this
Agreement or in any separate employment agreement that might then exist between
Executive and Asterias.
 
(a)           Payments Due Upon Termination of Employment.  Upon termination of
Executive’s employment with Asterias at any time and for any reason, Executive
will be entitled to receive only the severance benefits set forth below, but
Executive will not be entitled to any other compensation, award, or damages with
respect to Executive’s employment or termination of employment.
 
(i)          Termination for Cause, Death, Disability, or Resignation.  In the
event that the employment of Executive is terminated for Cause, or is terminated
as a result of death, Disability, or resignation without “Good Reason” as
defined in this Agreement, Executive will be entitled to receive payment for all
accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Executive’s employment.  Executive will
not be entitled to any cash severance benefits or vesting of any stock options
or other equity or cash awards.
 
(ii)         Termination Without Cause and Resignation for Good Reason.  In the
event that the employment of Executive is terminated by Asterias without “Cause”
as defined in this Agreement or resigns for “Good Reason,” otherwise than within
twelve (12) months following a “Change in Control” as defined in this Agreement,
Executive shall receive payment for all accrued but unpaid salary, accrued but
unpaid bonus, if any, and vacation accrued as of the date of termination of
Executive’s employment, and as severance compensation (A) salary continuation at
Executive’s then-current base salary for six (6) months ’and 50% of Executive’s
target bonus as in effect at the date of termination if Executive’s employment
is terminated within the first 12 months of employment, or (B) salary
continuation at Executive’s then-current base salary for twelve (12) months ’and
100% of Executive’s target bonus as in effect at the date of termination if
Executive’s employment is terminated after 12 months of employment, (C)
accelerated vesting of 100% of the then unvested restricted stock granted to
Executive, and (D) accelerated vesting of 50% of the then unvested stock options
granted to Executive.  The salary continuation described in clauses (A) and (B)
of this paragraph shall begin as soon as practicable after the effective date of
Executive’s separation agreement, no later than 60 days after the date of
Executive’s termination of employment, subject to such payroll deductions and
withholdings as are required by law.
 
(iii)        Change of Control.  In the event Asterias (or any successor in
interest to Asterias that has assumed Asterias’ obligation under this Agreement)
terminates Executive’s employment without “Cause” or Executive resigns for “Good
Reason” within twelve (12) months following a Change in Control, Executive will
be entitled to receive payment for all accrued but unpaid salary, accrued but
unpaid bonus, if any, and vacation accrued as of the date of termination of
Executive’s employment, and as severance compensation (A) an amount equal to the
sum of 100% of Executive’s base salary and 100% of Executive’s target bonus as
in effect at the date of termination, which shall be paid in a lump sum as soon
as practicable after the effective date of Executive’s separation agreement, no
later than 60 days after the date of Executive’s termination of employment,
subject to such payroll deductions and withholdings as are required by law and
(B) accelerated vesting of 100%) of Executive’s then unvested stock options and
restricted stock.
 
5

--------------------------------------------------------------------------------

(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless Executive
(i) has executed a separation agreement including a general release of all
claims against Asterias or its successor in interest (in a form prescribed by
Asterias or its successor in interest), (ii) has returned all property in
Executive’s possession belonging Asterias or its successor in interest, and
(iii) if serving as a director has tendered his written resignation as a
director as provided in Section 7.
 
(c)           Definitions.  For purposes of this Section, the following
definitions shall apply:
 
(i)          “Affiliated Group” means (A) a Person and one or more other Persons
in control of, controlled by, or under common control with such Person; and (B)
two or more Persons who, by written agreement among them, act in concert to
acquire Voting Securities entitling them to elect a majority of the directors of
Asterias.
 
(ii)         “Cause” means:  (A) commission of any act of fraud as determined by
the Board; (B) commission of any act of gross misconduct or dishonesty with
respect to Asterias which causes material harm to either Asterias; (C)
indictment for, conviction of, or plea of guilty or “no contest” to, any felony;
(D material breach of any provision of this Agreement or  of any proprietary
information and inventions agreement with Asterias; (E) failure to follow the
lawful directions of the Board after receiving written notice of the specific
failure and fifteen (15) days in which to cure such failure; (F) chronic alcohol
or drug abuse; (G) obtaining, in connection with any transaction in which
Asterias is a party, a material undisclosed (to the Board or an audit committee
of the Board) financial benefit for Executive or for any member of Executive’s
immediate family or for any corporation, partnership, limited liability company,
or trust in which Executive or any member of Executive’s immediate family owns a
material financial interest; or (H) harassing or discriminating against, or
participating or assisting in the harassment of or discrimination against, any
employee of Asterias based upon gender, race, religion, ethnicity, or
nationality as determined by the Board; provided, however, that with respect to
each of foregoing clauses (A) through (H), no “Cause” shall exist unless the
Board shall have acted in good faith in determining that such Cause exists,
after providing Executive with reasonable written notice of the specific act(s)
at issue and a fair opportunity to present his position (with the involvement of
counsel) to the Board prior to any decision being reached.
 
(iii)        “Change of Control” means (A) the acquisition of Voting Securities
of Asterias by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of Asterias; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 30% of the Voting Securities shall not constitute a Change of Control
unless such Person or Affiliated Group acquires 80% or more of the Voting
Securities; and provided, further, that an acquisition of Voting Securities by
one or more Persons acting as an underwriter in connection with a sale or
distribution of such Voting Securities shall not constitute a Change of Control
under this clause (A); (B) the sale of all or substantially all of the assets of
Asterias; or (C) a merger or consolidation of Asterias with or into another
corporation or entity in which the stockholders of Asterias immediately before
such merger or consolidation do not own, in substantially the same percentages,
Voting Securities of the surviving corporation or entity (or the ultimate parent
of the surviving corporation or entity) entitling them, in the aggregate (and
without regard to whether they constitute an Affiliated Group) to elect a
majority of the directors or persons holding similar powers of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity).
 
6

--------------------------------------------------------------------------------

(iv)         “Disability” shall mean Executive’s inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)          “Good Reason” means (A) a diminution in Executive’s base salary;
(B) a material change in geographic location at which Executive must perform
services (a change in location of the Asterias  office at which Executive will
primarily work will be considered material only if it increases Executive’s
current one-way commute by more than twenty five (25) miles); (C) any material
failure of the successors to Asterias after a Change of Control to perform, or
causing Asterias not to perform, Asterias’ obligations under this Agreement; (D)
any action or inaction of Asterias that constitutes a material breach of the
terms of this Agreement; or (E) any other material adverse change in Executive’s
duties, authorities, responsibilities, or reporting structure (for example, if
Executive is required to report to anyone other than the Board or its successor,
or if Executive is removed from the Board as a result of an action by the Board
or by an action of BioTime, Inc.”, provided, however, that Good Reason shall not
be deemed to have occurred unless (A) Executive shall first have provided
written notice of said Good Reason to Asterias within thirty (30) days of the
occurrence of the event(s) giving rise to Good Reason, reasonably explaining
such events in said written notice, and (B) Asterias shall have failed to cure
said Good Reason within thirty (30) days of its receipt of Executive’s written
notice, and (C) Executive shall have provided written notice of termination
within thirty (30) days of the expiration of Asterias’ 30-day cure period.
 
(vi)          “Person” means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.
 
(vii)          “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
 
(d)           Limitation on Payments.  In the event that any payments to
Executive shall be subject to an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) the limitations set forth in
Exhibit C shall apply.
 
6.            Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to Asterias all equipment and other property belonging to Asterias, and
all originals and copies of Confidential Information (in any and all media and
formats, and including any document or other item containing Confidential
Information) in Executive’s possession or control, and all of the following (in
any and all media and formats, and whether or not constituting or containing
Confidential Information) in Executive’s possession or control:  (a) lists and
sources of customers; (b) proposals or drafts of proposals for any research
grant, research or development project or program, marketing plan, licensing
arrangement, or other arrangement with any third party; (c) reports, job or
laboratory notes, specifications, and drawings pertaining to the research,
development, products, patents, and technology of Asterias; (d) any and all
Intellectual Property developed by Executive during the course of employment;
and (e) the Manual and memoranda related to the Policies.
 
7

--------------------------------------------------------------------------------

7.            Resignation as a Director on Termination of Employment.  If
Executive’s employment by Asterias is terminated for any reason or for no
reason, whether by way of resignation, Disability, or termination by Asterias
with or without Cause, and if Executive is then a member of the Board or any
subsidiary of Asterias, Executive shall within two business days after such
termination of employment resign from the Board and from the board of directors
of each and every subsidiary of Asterias, by delivering to Asterias (or
subsidiary as applicable) a letter or other written communication addressed to
the Board (or subsidiary as applicable) stating that Executive is resigning from
the Board(or subsidiary of Asterias as applicable) effective immediately.  A
business day shall be any day other than a Saturday, Sunday, or federal holiday
on which federal offices are closed.
 
8.            Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information or a violation of Section 3
above, any and all claims or controversies between Asterias and Executive,
including but not limited to (a) those involving the construction or application
of any of the terms, provisions, or conditions of this Agreement or the
Policies; (b) all contract or tort claims of any kind; and (c) any claim based
on any federal, state, or local law, statute, regulation, or ordinance,
including claims for unlawful discrimination or harassment, shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association.  Judgment on the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction over
Asterias and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless Asterias and Executive mutually agree otherwise, the
arbitrator shall be a single arbitrator selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS).  Asterias shall pay the arbitrator’s fees and costs.  Executive
shall pay for Executive’s own costs and attorneys’ fees, if any.  Asterias shall
pay for its own costs and attorneys’ fees, if any.  However, if any party
prevails on a statutory claim which affords the prevailing party attorneys’
fees, the arbitrator shall award reasonable attorneys’ fees and costs to the
prevailing party consistent with the relevant statute(s).
 
EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
9.            Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.
 
10.          Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.
 
8

--------------------------------------------------------------------------------

11.          Complete Agreement, Modification.  This Agreement, including all
Exhibits hereto, is the complete agreement between Executive and Asterias on the
subjects contained in this Agreement.  This Agreement supersedes and replaces
all previous correspondence, promises, representations, and agreements, if any,
either written or oral with respect to Executive’s employment by Asterias and
any matter covered by this Agreement.  No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by
Asterias and Executive.
 
12.          Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.
 
13.          Assignability.  This Agreement, and the rights and obligations of
Executive and Asterias under this Agreement, may not be assigned by Executive. 
Asterias may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of Asterias’
obligations under this Agreement.
 
14.          Survival.  This Section 14 and the covenants and agreements
contained in Sections 3, 4, 6, 7, and 8 of this Agreement shall survive
termination of this Agreement and Executive’s employment.
 
15.          Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).


16.          Indemnification and Insurance.  Subject to any limitation imposed
by the bylaws, for so long as Executive is employed by Asterias and at all times
thereafter, Asterias shall indemnify Executive (and Executive’s legal
representatives or other successors) to the fullest extent permitted by
applicable law or by the terms of any indemnification agreement between
Executive and Asterias, whichever affords or afforded greater protection to
Executive, against all costs, charges and expenses whatsoever incurred or
sustained by Executive or his legal representatives at the time such costs,
charges and expenses are incurred or sustained, in connection with any legal
action, suit or proceeding to which Executive (or Executive’s legal
representatives or other successors) may be made a party by reason of
Executive’s being or having been a director, officer, employee, or consultant of
or to Asterias, or any subsidiary or Executive’s serving or having served any
other enterprise as a director, officer, employee or fiduciary at the request of
Asterias.  In addition, during Executive’s employment with Asterias and at all
times thereafter, Asterias agrees to continue and maintain a directors and
officers liability insurance policy covering Executive with coverage no less
than that available to active directors and officers of Asterias.  Asterias’
obligations hereunder shall inure to the benefit of Executive’s heirs, executors
and administrators and shall survive the termination of this Agreement.
 
17.          Section 409A of the Code.  It is intended that the payments and
benefits provided under this Agreement shall comply with the provisions of
Section 409A of the Code and the regulations relating thereto (“Section 409A”),
or an exemption to Section 409A, and this Agreement shall be interpreted
accordingly.  Any payments or benefits that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception.  Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A.  All payments that constitute
“nonqualified deferred compensation” under Section 409A that are to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A.  In addition, to the extent that
any payments of “nonqualified deferred compensation” due under this Agreement
are subject to the effectiveness of a release, and the period for executing,
delivery, and not revoking such release begins and ends in different tax years
for Executive, all such “nonqualified deferred compensation” shall be paid or
settled in the later taxable year.  If Executive becomes entitled to a payment
of “nonqualified deferred compensation” as a result of Executive's termination
of employment and at such time Executive is a “specified employee,” such payment
shall be postponed to the extent necessary to satisfy Section 409A, and any
amounts so postponed shall be paid in a lump sum on the first business day that
is six months and one day after Executive's separation from service (or any
earlier date of Executive's death).  If the compensation and benefits provided
under this Agreement would subject Executive to taxes or penalties under Section
409A, Asterias and Executive shall cooperate diligently to amend the terms of
this Agreement to avoid such taxes and penalties, to the extent possible under
applicable law.
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Asterias have executed this Agreement on the
day and year first above written.


EXECUTIVE:
      
/s/ Stephen L. Cartt
 
Stephen L. Cartt
 

 
Address:
Last address on file with Asterias
    
ASTERIAS:
  

 
Asterias Biotherapeutics, Inc.
           
By:
/s/ Natale Ricciardi
           
Title:
Compensation Committee Chair
           
Address:
6500 Dumbarton Circle
     
Fremont, CA  94555
 

 
10

--------------------------------------------------------------------------------

EXHIBIT A
 
Job Title:  President and Chief Executive Officer


Description of Job and Duties:  Executive shall perform the duties and functions
as are normally carried out by a Chief Executive Officer of a developer of
pharmaceutical or medical products of a size comparable to Asterias, and as the
Board shall from time to time reasonably determine.  Without limiting the
generality of the immediately preceding sentence, Executive shall (i) manage
stem cell research and development of technologies and products for human
therapeutic purposes based on human stem cells, including but not limited to
embryonic stem cells, induced pluripotent stem cells, and human embryonic
progenitor cells; (ii) participate in capital raising efforts on behalf of
Asterias; and (iii) participate in the acquisition of companies in the business
of developing products and technologies in the field of human stem cell research
and regenerative medicine, or, the acquisition of assets of such companies, to
the extent that Asterias has or obtains sufficient capital for such purpose.


Annual Salary: $ 452,400 commencing as of February 29, 2016.


Vacation and Sick Days Annually:  21 days.  For the year 2016, Executive shall
be permitted to take up to 20 days of vacation to attend to previously planned
family commitments.


Equity Incentive Plan Awards:  Pursuant to award agreements that reflect the
relevant terms of this Agreement, (A) incentive stock options (within the
meaning of Section 422 of the Code to purchase 1,000,000 shares of common stock
under the Asterias Equity Incentive Plan (the “Plan”) at an exercise price of
$3.64 per share, subject to vesting as set forth below and (B) 200,000 shares of
restricted stock under the Plan, which shares shall be subject to vesting as
described below:



· Option vesting:  in 48 equal monthly installments commencing on March 31, 2016
conditioned upon Executive’s employment at the end of the applicable month,
subject to accelerated vesting as set forth below




· Restricted stock restriction provisions:  50% on each of August 31, 2016 and
February 28, 2017,  conditioned upon Executive’s employment on each vesting
date, subject to accelerated vesting as set forth below

 
11

--------------------------------------------------------------------------------

EXHIBIT B
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)          Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)          Result from any work performed by the employee for his employer.


(b)          To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
12

--------------------------------------------------------------------------------

EXHIBIT C
Limitation on Payments.
 
(a)           Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of Executive’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the payments and benefits under Section 5 of
this Agreement, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the Total Payments shall be reduced to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  The Total Payments
shall be reduced in the following order: (A) reduction of any cash severance
payments otherwise payable to Executive that are exempt from Section 409A, (B)
reduction of any other cash payments or benefits otherwise payable to Executive
that are exempt from Section 409A, but excluding any payment attributable to the
acceleration of vesting or payment with respect to any stock option or other
equity award with respect to the Company's Common Stock that are exempt from
Section 409A, (C) reduction of any other payments or benefits otherwise payable
to Executive on a pro-rata basis or such other manner that complies with Section
409A, but excluding any payment attributable to the acceleration of vesting and
payment with respect to any stock option or other equity award with respect to
the Company's common stock that are exempt from Section 409A, and (D) reduction
of any payments attributable to the acceleration of vesting or payment with
respect to any stock option or other equity award with respect to the Company's
common stock that are exempt from Section 409A.  The foregoing reductions shall
be made in a manner that results in the maximum economic benefit to Executive
and, to the extent economically equivalent, in a pro rata manner.
 
(b)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of an
accounting firm or compensation consulting firm with nationally recognized
standing and substantial expertise and experience on Section 280G matters (the
“280G Firm”) selected by Executive, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of the 280G Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the 280G Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.
 
13

--------------------------------------------------------------------------------

(c)           The 280G Firm will be directed to submit its determination and
detailed supporting calculations to both Executive and the Company within
fifteen (15) days after notification from either the Company or Executive that
Executive may receive payments which may be “parachute payments.”  Executive and
the Company will each provide the 280G Firm access to and copies of any books,
records, and documents in their possession as may be reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this section.  The fees and expenses of the 280G Firm for its services in
connection with the determinations and calculations contemplated by this section
will be borne by the Company
 
 
14

--------------------------------------------------------------------------------